Citation Nr: 0110284	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant, her son and daughter, and Mrs. D.S. 


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945, and died in February 1998.  The appellant is the 
veteran's surviving spouse.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that in her 
substantive appeal, the appellant requested that she be 
afforded a videoconference hearing before a Member of the 
Board.  Pursuant to the appellant's request, a 
videoconference hearing was scheduled, but she failed to 
appear at the appointed time, and without offering an 
explanation for her absence.  Accordingly, the Board will 
proceed with its review of the appellant's claim at this 
time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been identified and 
obtained by the RO.  

2.  The veteran's death certificate shows that he died on 
February [redacted], 1998 of a ruptured aortic aneurysm due to or as a 
consequence of chronic obstructive pulmonary disease (COPD), 
due to or as a consequence of pneumonia, due to or as a 
consequence of peptic ulcer disease.  

3.  At the time of the veteran's death, service connection 
was in effect for a stomach disorder rated as status-post 
pyloroplasty for peptic ulcer disease with dumping and 
hypoglycemic syndromes, evaluated as 40 percent disabling, 
and for bilateral pes planus, evaluated as 30 percent 
disabling.  The veteran was assigned a combined 60 percent 
evaluation which had been in effect from March 6, 1981.  

4.  The report of a VA medical expert to whom the case was 
referred for an opinion indicates that peptic ulcer disease 
did not contribute materially to the veteran's death.  


CONCLUSION OF LAW

The veteran's service connected disabilities did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312. (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

The appellant contends that the veteran died as a result of 
his service-connected peptic ulcer disease.  She maintains, 
in substance, that the veteran suffered from peptic ulcer 
disease until the time of his death, and that as such disease 
was included among the causes of death listed on the death 
certificate, service connection should therefore be 
warranted.  In such cases, the VA has a duty to assist the 
appellant in developing facts which are pertinent to such 
claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom, Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment, and not yet final as 
of that date.  See VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the claims addressed here, the Board finds 
that the VA has provided the appellant with proper notice of 
the type of evidence, medical and otherwise, necessary in 
order to complete her claims for service connection and for 
entitlement to VA benefits.  Here, while the appellant was 
given notice of the type of evidence required to establish a 
"well-grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
appellant was afforded a personal hearing at the RO, and all 
pertinent clinical treatment records and rating examination 
reports pertaining to the veteran's service-connected 
disabilities and his death were identified and associated 
with the claims file.  An expert medical opinion with respect 
to the veteran's cause of death and any possible relationship 
between his death and his service-connected disabilities was 
also obtained.  In addition, the appellant was scheduled for 
a videoconference hearing before a Member of the Board, which 
she failed to attend, and she was further afforded the 
opportunity to submit additional evidence in support of her 
claims.  The Board concludes, therefore, that the VA has 
complied with its duty to assist the appellant in developing 
evidence in support of her claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).   

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a casual connection.  Id.  

In the present case, the veteran's death certificate shows 
that he died on February [redacted], 1998, of a ruptured aneurysm.  
That cause of death was indicated to be due to or as a 
consequence of COPD, which was due to or as a consequence of 
pneumonia, which was due to or a consequence of peptic ulcer 
disease.  At the time of the veteran's death, service 
connection for a stomach disorder, characterized as "status-
post pyloroplasty for peptic ulcer disease with dumping and 
hypoglycemic syndromes was in effect.  In addition, service 
connection was in effect for bilateral pes planus, rated as 
30 percent disabling.  Those disabilities were rated as 40 
and 30 percent disabling respectively at the time of the 
veteran's death, and he was assigned a combined 60 percent 
evaluation, effective from March 6, 1981.  

Clinical treatment records and VA rating examination reports 
dating from approximately December 1951 to the time of the 
veteran's death in February 1998 show that he underwent two 
periods of inpatient treatment for his service-connected 
stomach disorder from October through November 1952, and from 
February through April 1962.  The remaining treatment records 
do not disclose that he underwent any inpatient treatment for 
his service-connected stomach disorder beyond those periods 
noted.  The veteran underwent a series of VA rating 
examinations following his discharge from service until his 
death, and the primary symptomatology he objectively 
demonstrated involved a deformity on the duodenal bulb, which 
had been attributed to previous ulceration and pyloroplasty.  
In July 1984, severe deformity of the duodenal bulb was 
noted, but there was no evidence of an active ulcer at that 
time.  During the course of his later treatment, the veteran 
was noted to complain that his stomach had been bothering 
him, and he was noted to take Tagamet and other antacids.  

Shortly before his death, the veteran underwent surgery in 
January 1998 for repair of a ruptured abdominal aortic 
aneurysm.  Following surgery, the veteran was in critical 
condition.  At the time of his death, the veteran was seen on 
January 31, 1998, for complaints of a distended abdomen, back 
pain, and refractory hypotension.  On February [redacted], 1998, he 
was pronounced dead.  The primary cause of death at that time 
was noted to be a ruptured abdominal aortic aneurysm.  The 
veteran's treating physician submitted a letter dated in 
February 1999 stating that he had treated the veteran 
throughout the years for peptic ulcer disease and had treated 
him until the time of his demise.  The former treating 
physician stated that the veteran's peptic ulcer disease had 
been an ongoing problem since his time in the military.  

In June 1999, the appellant, her son and daughter, and Mrs. 
D.S., appeared at a personal hearing before a Hearing Officer 
at the RO, and testified that the veteran experienced 
continued problems with his service-connected stomach 
disability including bowel problems and sickness.  According 
to the appellant, the veteran's final hospitalization was 
precipitated by the onset of pneumonia.  She testified that 
the veteran's treating physician attributed the fatal 
aneurysm to COPD, pneumonia, and the peptic ulcer.  The 
veteran's son testified that he was employed as an L.P.N. and 
that the veteran had been beset with bowel problems, and that 
an enema likely resulted in an aneurysm rupture that was 
ultimately fatal.  The veteran's son testified that the 
veteran's death was likened to a "domino effect" by which 
the stomach problems, not eating, and not being able to relax 
the bowels ultimately caused death.  The veteran's daughter 
testified that as long as she could remember, the veteran had 
experienced problems with his ulcers and stomach.  She stated 
that he was unable to eat, and regularly took Maalox and 
similar medication.  

Given that there appeared to be a lack of clarity or 
consistency  in the evidentiary record regarding the actual 
cause of the veteran's death, the Board referred the 
veteran's claims file to the Veterans' Health Administration 
(VHA) and requested that a VHA medical expert review the 
veteran's claims file and offer an opinion as to whether or 
not the veteran's service-connected stomach disability 
contributed substantially or materially to his death.  In 
response to the Board's request, by a letter of November 
2000, the VHA examiner offered his opinion that the veteran's 
service-connected stomach disability did not contribute 
substantially or materially to his death.  

In that letter, the VHA medical expert stated that he had 
reviewed the veteran's claims file, and noted that the 
veteran had peptic ulcer disease in service which had 
eventually been successfully treated with surgery.  He stated 
that he was unable to find any evidence to suggest that the 
condition was active at the time of the veteran's death.  
According to the medical expert, the record supported the 
fact that the veteran had a post-gastrectomy syndrome, but 
there was no evidence of active peptic ulcer in the 10 or 
more years preceding death, and none was discovered at the 
time of the surgery for ruptured aortic aneurysm.  The 
medical expert indicated that pursuant to his review of the 
medical evidence, the veteran's cause of death was a ruptured 
aortic aneurysm, and his final admission for treatment was 
prompted by an exacerbation of COPD.  

The expert physician offered that, from a theoretical 
perspective, there was no known association between peptic 
ulcer disease and an aortic aneurysm.  He stated that, the 
only possible way in which the two disorders could be related 
would be if an active ulcer actually penetrated the aorta, 
causing a false aneurysm which would present with a major 
upper gastrointestinal hemorrhage.  He concluded that such 
would present an entirely different anatomic condition than 
that found at surgery, and that such was clearly not the 
case.  He further offered that there was no evidence of 
active peptic ulcer clinically or at surgery, and that that 
the aneurysm was entirely typical of arteriosclerotic 
disease.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected stomach disorder, rated as 
status-post pyloroplasty for peptic ulcer disease, with 
dumping and hypoglycemic syndromes, caused the veteran's 
death.  The Board recognizes that peptic ulcer disease was 
listed among the secondary causes of death (or contributing 
factors) on the veteran's death certificate.  However, in 
weighing that evidence against the opinion of the VHA medical 
expert, the Board accords greater probative value to the 
expert opinion.  The expert reviewed the veteran's medical 
records, and found that the veteran had not undergone any 
significant treatment for that disability within several 
years of his death.  He noted that the veteran's peptic ulcer 
disease had been treated successfully with surgery.  
Moreover, he stated unequivocally, that in his expert 
opinion, the veteran's service-connected disability did not 
contribute substantially or materially to his ultimate cause 
of death.  In contrast, the death certificate identified the 
peptic ulcer disease as a last contributing factor, without 
elaboration or explanation.  Indeed, none of the medical 
records reflect any relationship between the aneurysm and 
peptic ulcer disease.  Notwithstanding the February 1999 
statement from the veteran's physician that he had been 
treating the veteran for peptic ulcer disease until his 
demise, there is no objective medical evidence to support his 
statement.

The Board has also considered the statements and testimony 
offered by the veteran's son, a licensed practical nurse 
(L.P.N.), but finds that his opinion is not supported by any 
concrete medical evidence.  Further, as a lay person, lacking 
in medical training and expertise, the appellant and her 
daughter are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, in light of the foregoing, the 
appellant's claims must be denied.  

As the preponderance of the evidence is against the 
appellant's claims, it follows that the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   

II.  Entitlement to Chapter 35 Benefits

With respect to the appellant's claim for dependents' 
educational assistance, the Board finds that, because the 
veteran's death is not service-connected, the appellant is 
not an eligible person for purposes of awarding benefits.  
See 38 U.S.C.A. § 3501(a)(1)(B),(C),(D).  An "eligible 
person" includes the surviving spouse of any person who dies 
of a service-connected disability, the spouse of a POW, and 
the spouse of a person who died with a permanent total 
disability rating.  Thus, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996); Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependent's educational assistance pursuant to 
38 U.S.C.A. § 3500 is denied. 



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals



 

